 

—

BS NM BH Bw NY BR BD Re Re Be BPO SO lL ll lS
A tr BB WwW NM S&F CO OO HY DO OH SF YY YB KF

Oo ceo ws BW Ww & Ww we

Case 2:17-cv-01464-JLR Document45 Filed 10/18/19 Page 1 of 4

Hon. James L. Robart

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
LEONARD A. LEMMON, on behalf of “No. 2:17-cv-01464-JLR
himself and all others similarly situated,

Plaintiff,

STIPULATION AND PROPS
VS. ORDER FOR EXTENSION
EQUIFAX INFORMATION SERVICES NOTE ON MOTION CALENDAR:
LLC, October 18, 2019
Defendant.

 

 

 

Pursuant to the Court’s September 30, 2019 Order (Doc. 42), Plaintiff Leonard A.
Lemmon, and Defendant Equifax Information Services LLC (“Equifax”), by counsel, hereby
provide a report regarding the status of the case.

As set forth in the parties’ September 27, 2019 Status Report (Doc. 40), the parties
agreed to a nationwide settlement in Thomas v. Equifax Info. Servs., LLC, No. 3:18-cv-
00684-MHL. (B.D, Va.}, which was finally approved on September 13, 2019. Subsequently,
Plaintiff dismissed with prejudice all class claims asserted against Equifax in this case, (Doc.
43). The parties have engaged in good faith negotiations about whether they can reach a
resolution of the remaining individual claims in the case, and respectfully request an

additional two weeks to do so. The parties, therefore, respectively request that they have

Eicher eae

STIPULATION AND [PR | ORDER FOR EXTENSION, Marxowrrz Hisreso1 PC

2:17-cy-01464-JLR - 1 PORTLAND, GREGON 9720!

(503) 295-3085

   

 

 
 

Yo fO SO OH we EU! UY

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01464-JLR Document 45 Filed 10/18/19 Page 2 of 4

until November 1, 2019 to notify the Court as to whether they have reached a resolution of

those remaining individual claims, or alternatively will propose a scheduling order to govern

the remaining deadlines in the case. A proposed order is submitted herewith for the Court’s

consideration.

STIPULATED TO AND DATED this 18th day of October, 2019.

/s/Jeffrey M, Edelson

Jeffrey M. Edelson, WSB # 37361
MARKOWITZ HERBOLD PC

1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
503-295-3085

503-323-9105 (fax)
JeffEdelson@markowitzherbold.com

Zachary A. McEntyre (pre hac vice)
Meryl W. Roper (pro fac vice)
John C. Toro (pro hae vice)
KING & SPALDING LLP
1180 Peachtree Street

Atlanta, GA 30309
404-572-4600

404-572-5100 (fax)
zmeceentyre@kslaw.com
mroper@kslaw.com
jtoro@kslaw.com

Katherine M. Stein (pro hac vice)
KING & SPALDING LLP

500 W. 2™ Street, Suite 1800
Austin, TX 78701
§12-457-2000

512-457-2100 (fax)
kstein@kslaw.com

Attorneys for Defendant, Equifax
Information Services LLC

 
    
   

i aah

STIPULATION AND TPR
2:17-cv-01464-JLR - 2

p}-ORDER FOR EXTENSION,

/s/Eerika L. Nusser

Beth E, Terrell, WSBA #26759

Erika L. Nusser, WSBA #40854

Elizabeth A. Adams, WSBA #49175

TERRELL MARSHALL LAW GROUP
PLLC

936 North 34th Street, Suite 300

Seattle, WA 98103-8869

206-816-6603

206-319-5450 (fax)

bterrell @terrellmarshall.com

enusser@terrellmarshall,com

eadams@terrellmarshall.com

James A. Francis (pro hac vice)
John Soumilas (pro hac vice)
Lauren K. W. Brennan (pre hac vice)
FRANCIS & MAILMAN, P.C,
1600 Market Street, 25th Floor
Philadelphia, Pennsylvania 19103
215-735-8600

215-940-8000 (fax)
jfrancis@consumerlawfirm.com
jsoumilas@consumerlawfirm.com
Ibrennan@consumerlawfirm.com

Attorneys for Plaintiff, Leonard A,
Lemmon

MARKOWITZ LIERBOLD.PC
1455 SW BROADWAY, SUITE 1900
PORTLAND, OREGON 97201
(503) 295-4085

 

 
 

Dp Oo SN DA A FSF WY BY

Bm BO |e ee re

 

 

Case 2:17-cv-01464-JLR Document 45 Filed 10/18/19 Page 3 of 4

IT IS SO ORDERED this AY day of OU Lev

Vo £ Qo &

Presented by:

siJeffrey M, Edelson

Jeffrey M. Edelson, WSB # 37361
MARKOWITZ HERBOLD PC

1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
503-295-3085

503-323-9105 (fax)
JeffEdelson@markowitzherbold.com

Zachary A. McEntyre (pro hac vice)
Meryl W. Roper (pro hae vice)
John C. Toro (pro hac vice)
KING & SPALDING LLP
1180 Peachtree Street

Atlanta, GA 30309
404-572-4600

404-572-5100 (fax)
zmeentyre@kslaw.com
mroper@kslaw.com
jtoro@kslaw.com

Katherine M. Stein (pro hac vice)
KING & SPALDING LLP

500 W. 2" Street, Suite 1800
Austin, TX 78701 —
512-457-2000

512-457-2100 (fax)
kstein@kslaw.com

ORDER

, 2019,

 

™

 

THE HON

RABLE JAMES L. ROBART

Attorneys for Defendant, Equifax Information Services LLC

STIPULATION AND [FR6E?6S8ED} ORDER FOR EXTENSION, MARKOWETZ HERBOLD PC

2:17-cv-01464-JLR - 3

1455 SW BROADWAY, SUITE 1900
PORTLAND, OREGON 97201
(503) 295-3085

 

 
